Citation Nr: 0510429	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  03-34 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim seeking to establish service connection for a 
bipolar disorder.

3.  Whether new and material evidence has been received to 
reopen a claim seeking to establish service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1984 to March 1988.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal of a June 2002 rating 
decision by a special Department of Veterans Affairs (VA) 
processing unit (known as the Tiger Team) in Cleveland, Ohio.  
The veteran's claim folders are under the jurisdiction of the 
Oakland, California RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  [Regulations 
implementing the VCAA also include a new definition of new 
and material evidence, applicable to claims to reopen filed 
on or after August 29, 2001.  As the instant petitions to 
reopen were filed prior to that date, the new definition does 
not apply.]  All pertinent notice requirements of the VCAA 
and implementing regulations appear to be met.  VCAA notice 
was provided to the veteran most recently in April 2004, 
prior to the certification of the claims to the Board.

A June 1999 VA progress note shows that the veteran 
"continues on SSDI."  The Board interprets "SSDI" to be an 
abbreviation for Social Security Administration (SSA) 
[disability] benefits.  Medical records considered in the 
adjudication of the SSA claim (and the SSA 
decision/determination itself) are not associated with the 
claim files, and there is no indication of an attempt to 
obtain such records.  Those records may contain information 
pertinent to the veteran's claims, and VA is required to 
obtain them.  38 C.F.R. § 3.159.

Concerning his PTSD claim, the veteran asserts that he was 
the victim of "sexual assault" and "sexual trauma" during 
service.  See December 1999 statement submitted by veteran.  
He adds that he was subjected to four "blanket parties" in 
service.  See veteran's statement received by VA in October 
1999.  A lay statement submitted by a fellow shipmate of the 
veteran, dated in July 2000, appears to corroborate the 
veteran's allegations.  

The medical record contains conflicting medical 
evidence/opinion as to whether or not the veteran has PTSD.  
On September 1999 VA mental disorders examination the 
examiner opined that the veteran did not have PTSD, and that 
he should more appropriately be labeled as a malinger.  
Conversely, a VA sexual trauma counselor, and a registered 
nurse opined in an undated letter that the veteran had PTSD 
which was caused by sexual trauma in the military.  There are 
also several VA medical records which include diagnoses of 
PTSD by a medical doctor.  On VA PTSD examination by 
(apparently) a psychologist in December 2001, it was opined 
that the veteran, despite some discrepancies in the record 
concerning statements he made about his alleged stressors in 
service, had "symptoms of" PTSD due to sexual assault in 
the military.  Finally, a May 2003 VA psychiatric outpatient 
treatment record shows that a physician opined that the 
veteran had bipolar disorder, but not PTSD.  Further 
development of medical evidence is needed to resolve these 
inconsistencies.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. 128, 139-143 (1997).

If PTSD is based on personal assault in-service, evidence 
from sources other than the veteran's records may corroborate 
the veteran's account of the stressor incident.  Examples of 
such evidence include, but are not limited to:  records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3).

Additionally, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in the mentioned sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to:  a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.

Furthermore, pertinent provisions of Manual M21-1 
specifically address the types of documentation that may be 
used to corroborate the occurrence of a stressor where the 
alleged stressor event is physical or sexual assault.  See 
Cohen, supra, at 128; M21-1, Part III, Change 49 (February 
1996) par. 5.14c; see also YR v. West, 11 Vet. App. 393, 399 
(1998).

The law is clear that VA will not deny a PTSD claim that is 
based on personal assault in service without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor, and 
allowing him/her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may also submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3).  In this case the RO has 
complied with the notification requirements in section 
3.304(f)(3).  See September 2003 statement of the case (SOC).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain copies of the 
SSA determination awarding the veteran 
SSA disability benefits and of the 
medical records considered in that 
determination.  If such records are 
unavailable because they have been lost 
or destroyed, it should be so noted.

2.  The RO should ask the appellant to 
identify (names, addresses, and 
approximate dates of treatment) all VA 
and non-VA health care providers who have 
treated him including during and 
following service, for a psychiatric 
disability (to include PTSD and bipolar 
disorder) or for hypertension.  The RO 
should obtain copies of treatment records 
from all identified sources, which have 
not been previously secured.  If any of 
the identified records cannot be obtained 
and the RO does not have affirmative 
evidence that they do not exist, the RO 
should advise the appellant of the 
records that could not be obtained, 
including what efforts were made to 
obtain them.  Also, the RO should inform 
the appellant that the VA will proceed to 
decide the case without these records 
unless he is able to submit them.  Allow 
the appropriate period of time for a 
response.

3.  Following its review of any and all 
additional evidence obtained (see 1. and 
2 above), the RO should undertake any and 
all further development action suggested 
by the evidence of record as necessary 
for a determination as to whether there 
is any credible supporting evidence that 
the veteran was sexually and/or 
physically assaulted during active 
service.  The RO should make a 
determination as to whether a stressor 
event in service is shown, and a 
statement of that determination should be 
associated with the claims file.  

4.  After all the development requested 
above is completed, the RO should arrange 
for the veteran to be examined by a 
psychiatrist other than the one who 
examined him in September 1999 to 
determine the nature and etiology of his 
current psychiatric disability, and 
specifically whether he has PTSD due to a 
verified stressor event in service.  The 
examiner should review all pertinent 
medical records in the claim files 
(including the RO's determination 
regarding a stressor event in service) 
and opine whether, at least as likely as 
not, the veteran has PTSD based on a 
credible verified stressor event(s) in 
service.  If so, the examiner should 
identify the stressor event and symptoms 
supporting the diagnosis.  If not, the 
examiner should opine whether, at least 
as likely as not, the veteran has any 
current psychiatric disorder other than 
PTSD (e.g., bipolar disorder) that is 
related to his service.  The examiner 
should explain the rationale for all 
opinions given.

Also, if any records obtained suggest a 
nexus between the veteran's hypertension 
and his active service, the RO should 
arrange for a VA examination to ascertain 
whether the veteran's hypertension is 
related to his active service/clinical 
findings noted therein.  [Hypertension 
was not diagnosed in service, but blood 
pressure readings of 142/92 and 136/90 
were recorded in April 1985 and February 
1988, respectively.]  

5.  The RO should then re-adjudicate the 
veteran's claims.  If any remains denied, 
the appellant and his representative 
should be provided an appropriate 
supplemental SOC and given the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These 
claims must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board 
for additional development or other appropriate action must 
be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (4).


